department of the treasury int ernal revenue service washington d c of f i c e of c h i e f c ou n s e l date number release date cc pa apjp b3 tl-n-4140-00 uilc internal_revenue_service national_office field_service_advice memorandum for james e cannon associate area_counsel area cc sbse den kcy from curtis g wilson assistant chief_counsel administrative provisions judicial practice cc pa apjp subject binding effect of 870-p this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose tl-n-4140-00 official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend date date year year issue whether after executing a form 870-p a taxpayer may file a request_for_administrative_adjustment conclusion no a form 870-p is a final_determination as to partnership items and a claim for adjustment of partnership items may not be made absent fraud misrepresentation or mistake of fact facts on date the internal_revenue_service irs countersigned two forms 870-p ad relating to year and year which had been submitted by partners of partnership a following the processing of these forms the partnership filed administrative adjustment requests in which they increased the research_credit for year sec_1 and nearly a year later the taxpayer and the service executed a memorandum of understanding stating that it was the mutual understanding of the associate chief_of_appeals and the taxpayer at the time of executing the form 870-p ad that the taxpayer had the right to file claims for additional research_credit law and analysis generally the tax treatment of partnership items is determined at the partnership level sec_6221 partnership items include among other things each partner’s share of credits of the partnership sec_301_6231_a_3_-1 thus the claim at issue is with regard to a partnership_item and the tefra provisions are implicated tl-n-4140-00 with regard to settlements the code generally allows the service to enter into written closing agreements with taxpayers in respect of any internal revenue tax for any taxable_period sec_7121 the tefra provisions provide for special rules in the case of settlements with regard to partnership items see section c see also segel v united_states ustc big_number s d fla specifically section c addresses three specific issues the binding effect on indirect partners of an agreement executed by a flow through partner section c the right of partners to request an agr eement that is consistent with an agreement that another partner has executed section c and the authority of a tax_matters_partner tmp to execute an agreement binding nonnotice partners section c these provisions are exceptions to the general rules of sec_7121 however sec_7121 otherwise controls settlement agreements the form 870-p ad is more than an mere waiver of restrictions on assessment the form is and purports on its face to be a determination of partnership items the form states that the tax treatment of partnership items under this agreement will not be reopened in the absence of fraud malfeasance or misrepresentation of fact and no claim_for_refund_or_credit based on any change in the treatment of partnership items may be filed or prosecuted moreover t he standard that section c prescribes for setting aside a settlement agreement is the same standard prescribed by sec_7121 for setting aside a closing_agreement h graphics access ltd partnership v commissioner tcmemo_1992_345 though the form used for the year at issue does not expressly invoke sec_7121 that does not change the nature of the agreement by its terms it is a final_determination of partnership items thus absent one of the numerated exceptions a taxpayer who executes such an agreement may not seek a redetermination of any partnership items none of the exceptions to the finality of the agreement are supported by the facts of this case there is no allegation of fraud malfeasance or misrepresentation of fact the taxpayer may argue that the agreement was executed based upon a mutual mistake however the mutual mistake that may have existed is not a mistake of fact but rather it is a mistake of law and does not fall within any of the exceptions as to finality the execution of a settlement agreement with regard to partnership items converts the partner’s partnership items to nonpartnership_items as of the date the agreement is countersigned for the commissioner sec_6231 thus once a settlement agreement with regard to partnership items has been executed by both parties the partner ceases to have partnership items for the taxable years cid cid cid tl-n-4140-00 controlled by the agreement in the instant case the agreement as to year sec_1 and was countersigned for the commissioner on date thus the partner’s partnership items ceased to be partnership items as of that date on date the partner filed a request_for_administrative_adjustment pursuant to sec_6227 such a request presupposes that the partner has partnership items to adjust as the partner’s partnership items had previously converted to nonpartnership_items the aar was invalid and cannot be granted case development hazards and other considerations as noted above we believe that the facts set forth above do not clearly support a finding that there has been fraud malfeasance or a misrepresentation of fact of a degree that would allow a court to modify or set_aside the form 870-p ad here however the terms of the memorandum of understanding and the circumstances surrounding the execution of the form 870-p ad raise a concern that a court might not regard the facts in the same light in h graphics access ltd partnership v commissioner tcmemo_1992_345 63_tcm_3149 the tax_court stated that a misrepresentation is a false statement of a substantive fact or any conduct which leads to a belief of a substantive fact material to proper understanding of the matter in hand made with intent to deceive or mislead id pincite the tax_court further stated that to show there has been a misrepresentation sufficient to set_aside a closing_agreement it must be shown that one party intentionally made incorrect or misleading representations regarding the express terms reflected by the proposed closing_agreement and that such terms were relied upon by the other party to its detriment id the tax_court also stated that misrepresentation requires a deliberate intent to deceive or mislead similar to that required to prove fraud id tl-n-4140-00 in 44_f3d_328 5th cir the fifth circuit held that a suit for a refund attributable to partnership items was not prohibited by sec_7422 the court’s opinion was based upon the conversion of partnership items to nonpartnership_items the court reasoned that settlement converts partnership items to nonpartnership_items and thus the prohibition against refunds suits attributable to partnership items is no longer effective though counsel does not agree with this position the fifth circuit’s rationale presents an added hazard in this case it is notable that in alexander the fifth circuit continued and held that the settlement agreement did not constitute a waiver of the period of limitations the court ultimately held that the taxpayer was entitled to the refund please call if you have any further questions
